Citation Nr: 1207099	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-35 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had a period of active duty from September 1964 to August 1967; subsequently he served for a long period of time in the National Guard with various periods of active duty training (ADT) and inactive duty training (IDT).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for a low back disability.  

In November 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  


FINDINGS OF FACT

1.  Service treatment records reveal that the Veteran was treated for complaints of low back pain during his period of active duty in 1966 and 1967; ultimately the diagnosis was low back strain.

2.  Service treatment records reveal that the Veteran was hospitalized, and treated, for low back strain during a period of ADT in June 1988.

3.  The Veteran has a current low back disability diagnosed as lumbar spondylosis with L5 radiculopathy.

4.  A private medical opinion relates the Veteran's current low back disability to his low back strain incurred during his periods of active military service.

5.  A VA medical opinion indicates that the Veteran's lumbar spondylosis is age related, but also indicates a diagnosis of residuals of lumbar strain.

6.  The Veteran reports a continuity of symptomatology of low back pain dating from his low back strain injuries during his periods of active military service to the present.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection below.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

The Veteran served on active duty from September 1964 to August 1967.  Service treatment records reveal that the Veteran sought treatment for complaints of low back pain in October 1966.  He continued to have some complaints of low back pain and a February 1967 treatment record indicates a diagnosis of "back strain."  On separation examination later in 1967, clinical evaluation of the Veteran's spine was "normal."

After separating from active duty, the Veteran joined the National Guard.  Service treatment records dated June 1988 reveal that the Veteran incurred a low back injury while lifting.  This was during a period of ADT.  He required one day of inpatient treatment along with bed rest and light duty.  Ultimately, the diagnosis was low back strain; an administrative determination found that this was in the line of duty during a period of ADT.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ADT.  38 U.S.C.A. § 101(24).  National Guard medical records subsequent to this injury do not indicate continued complaints of back pain, as evidenced by a July 1996 examination report which indicates a normal clinical evaluation of the spine.  

Private medical records dated from 2005 to present reveal treatment for complaints of low back pain.  A December 2008 letter from Dr. Warren, a private physician, indicates continuing treatment of the Veteran's low back pain which was diagnosed as degenerative disc disease on magnetic resonance imaging (MRI) examination.  In September 2009, the same physician submitted a medical opinion which stated that the Veteran's medical records had been reviewed and that it was "at least as likely as not that [the Veteran's] current condition of lower back pain has been present since the time he served in the service.  There is no evidence to show, or reason to expect that he has a new or different cause for his lower back pain."  

In July 2010, a VA Compensation and Pension examination of the Veteran was conducted.  After a full examination the diagnosis was residuals of lumbar strain and age-related degenerative lumbar spondylosis with L5 radiculopathy.  The examining physician's medical opinion was that it was less likely than not that the current diagnosis of multilevel degenerative spondylosis was related to the lumbar strain during service.  The examiner indicated that it was age-related.  

The Veteran has asserted a continuity of symptomatology of low back pain since the instances of lumbar strain incurred during periods of active military service until the present.  

The evidence shows that the Veteran has a current low back disability.  Degenerative disc disease, spondylosis, of the lumbar spine.  The evidence shows that the Veteran was treated for instances of lumbar strain during two periods of active military service:  first, while on active duty in 1966 and 1967; and second, while on ADT in 1988.  The medical opinion from a private physician is that the current degenerative disc disease is related to these back injuries during service.  The Veteran credibly reports a continuity of symptomatology of low back pain.  While the VA medical opinion indicates that the Veteran's degenerative disc disease is age-related and not due to the in-service lumbar strain injuries, the examination report also indicates "residuals of lumbar strain" as a current diagnosis.  The private medical opinion and the Veteran's reports of continuity of symptomatology are sufficient to provide a nexus to service and outweigh the negative VA opinion.  Accordingly, service connection for a low back disability is warranted.


ORDER

Service connection for a low back disability is granted.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


